Exhibit 99.6 [LETTERHEAD OF RBC CAPITAL MARKETS, LLC] The Board of Directors Media General, Inc. 333 E. Franklin Street Richmond, Virginia 23219 The Board of Directors: We hereby consent to the inclusion of our opinion letter, dated March 20, 2014, to the Board of Directors of Media General, Inc. (“Media General”) as Annex D to, and reference thereto under the headings “SUMMARY — Opinion of Media General’s Financial Advisor” and “THE TRANSACTION — Opinion of Media General’s Financial Advisor” in the joint proxy statement/prospectus relating to the proposed transaction involving Media General and LIN Media LLC, which joint proxy statement/prospectus forms a part of the Registration Statement on Form S-4 of Media General (the “Registration Statement”). By giving such consent, we do not thereby admit that we are experts with respect to any part of such Registration Statement within the meaning of the term “expert” as used in, or that we come within the category of persons whose consent is required under, the Securities Act of 1933, as amended, or the rules and regulations of the Securities and Exchange Commission promulgated thereunder. Very truly yours, /s/ RBC Capital Markets, LLC RBC CAPITAL MARKETS, LLC May 9, 2014
